DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on June 29, 2022.  Claims 1 and 3-20 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
The rejection of claim 2 is obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3-4, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junichi (JPH0580019).
Regarding claim 3, Junichi teaches a potentiometric (page 4, para. 8, line 1: the potentiometric measurement) ion selective electrode (Fig. on the front page; page 4, para. 9, line 1: an ion-selective electrode), comprising:
(a) an internal reference electrode (Fig. on the front page; page 4, para. 9, line 2: an internal electrode (Ag) 1a); 
(b) an internal electrolyte layer (Fig. on the front page; page 4, para. 9, line 2: an ion bridge layer 1b; page 2, para. 4, lines 3-4: the ion bridge layer is a salt in the electrically conductive resin composition) comprising a carbon paste (page 4, para. 1, lines 1-3: as an electrically conductive resin composition, a carbon paste obtained by mixing carbon in a phenol resin) having a metal salt dispersed therein (page 3, para. 2, lines 1-2: the salt mixed in the electrically conductive resin is preferably a halide or a metal halide), wherein at least a first portion of the internal electrolyte layer is associated with at least a portion of the internal reference electrode (Fig. on the front page: indicating at least a first portion of the ion bridge layer 1b, e.g., the bottom surface, associated with at least a portion of the internal electrode 1a); and wherein the metal salt is NaCl (page 3, para. 2, lines 1-2, 4: the salt mixed in the electrically conductive resin is preferably a halide or a metal halide, e.g., NaCl); and
(c) an ion sensing membrane (Fig. on the front page; page 4, para. 9, line 2: an ion-sensitive film 1c), wherein at least a portion of the ion sensing membrane is associated with at least a second portion of the internal electrolyte layer (Fig. on the front page: indicating at least a portion of the ion-sensitive film 1c associated with at least a second portion of the ion bridge layer 1b, e.g., the top surface).

Regarding claim 4, Junichi teaches the ion sensing membrane is a sodium sensing membrane (page 4, para. 5, line 1: a sodium ion electrode; and thus the ion-sensitive membrane of the sodium ion electrode is a sodium sensing membrane).

Regarding claim 9, Junichi teaches the internal reference electrode comprises silver (page 4, para. 2, line 1: a silver electrode to which the paste is applied).

Regarding claim 11, the designation “further defined as a multi-use potentiometric ion selective electrode” is deemed to be a statement with regard to the intended use and the designation “that has a use-life of at least 14 days” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Junichi teaches an ion electrode having all structural limitations of claim 3 and therefore the ion electrode has the ability to be used as a multi-use potentiometric ion selective electrode that has a use-life of at least 14 days. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junichi in view of Zhang (WO 2015/160755).
Regarding claim 5, Junichi discloses all limitations of claim 4 as applied to claim 4.  Junichi further discloses the salt mixed in the electrically conductive resin is preferable a halide of a conductive ion of a solid electrolytic textured film, for example, when the conductive ion of the solid electrolytic textured membrane is Na ion, NaF, NaCl, NaBr, and NaI can be preferably used (page 3, para. 2, lines 1-5). 
Junichi does not explicitly disclose the ion sensing membrane is the magnesium sensing membrane, and wherein the metal salt present in the internal electrolyte layer is MgCl2.
However, Zhang teaches a magnesium sensing membrane of potentiometric ion selective electrode (title) containing lipophilic borate salt, which modulates the selectivity coefficient of Mg2+ over interfering cations such as Ca2+, Na+, and K+, ([0005] lines 1-6).  The magnesium sensing membrane is for a potentiometric ion selective electrode that detects ionized magnesium in a biological sample ([0041] lines 2-3).  The internal electrolyte solution contains 1 mM MgCl2 ([0057] lines 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Junichi by substituting the ion-sensing membrane for Na ion (Junichi, Fig. on the front page; page 4, para. 9, line 2: ion-sensitive film 1c) with the magnesium sensing membrane and substituting the metal salt NaCl with MgCl2 as taught by Zhang because a simple substitution of one known element (Zhang’s magnesium sensing membrane) for another (Junichi’s sodium sensing membrane) to obtain predictable results, i.e., sensing magnesium ions as a sensing membrane of a potentiometric ion selective electrode, is prima facie obvious. MPEP 2141(III)(B).  Here, the combined Junichi and Zhang would necessarily result in the solid electrolytic layer (corresponding to the electrolyte solution of Zhang) working with a magnesium sensing membrane containing MgCl2, i.e., a halide of the conductive ion of the solid electrolytic layer, in order to obtain a stable potential (Junichi, page 3, para. 3, lines 1-3).

Regarding claims 6-8, Junichi and Zhang disclose all limitations of claim 5 as applied to claim 5.  Junichi does not explicitly disclose the magnesium sensing membrane is further defined as comprising: an ionophore having a tripodal stereochemical structure; a lipophilic borate salt, wherein the lipophilic borate salt is present in an amount that provides a mol ratio of lipophilic borate salt to the ionophore in a range of from about 60 mol% to about 100 mol%; and a polymer matrix in which the ionophore and lipophilic borate salt are disposed, wherein the polymer matrix comprises a polymer and a plasticizer (claim 6) or the ionophore is represented by the structure of Formula I-IV (claim 7) or the lipophilic borate salt is potassium tetrakis[3,5-bis(trifluoromethyl)phenyl] borate (claim 8).
However, Zhang teaches the magnesium sensing membrane includes an ionophore having a tripodal stereochemical structure, a lipophilic borate salt, and a polymer matrix in which the ionophore and lipophilic borate salt are disposed ([0041] lines 5-7).  The polymer matrix includes a polymer and a plasticizer ([0041] line 7).  The lipophilic borate salt is present in an amount that provides a mol ratio of lipophilic borate salt to ionophore in a range of from about 60 mol% to about 100 mol% ([0042] lines 1-2).  The ionophores are represented by the structure of Formulas I-IV ([0043] lines 5-7), which are the same structures as claimed (page 10-11: Formula I-IV).  The lipophilic borate salt is potassium or sodium tetrakis[3,5-bis(trifluoromethyl)phenyl] borate ([0044] lines 1-6, page 12, the first Formula).  Zhang also teaches the internal electrolyte solution contains 1 mM MgCl2 ([0057] lines 4-5).  Thus, Zhang teaches the magnesium sensing membrane comprising an ionophore having a tripodal stereochemical structure ([0041] lines 5-6); a lipophilic borate salt ([0041] line 5), wherein the lipophilic borate salt is present in an amount that provides a mol ratio of lipophilic borate salt to ionophore in a range of from about 60 mol% to about 100 mol% ([0042] lines 1-2); and a polymer matrix ([0041] line 5) in which the ionophore and lipophilic borate salt are disposed ([0041] lines 6-7), wherein the polymer matrix comprises a polymer a plasticizer ([0041] line 7), wherein the ionophore is represented by the structure of one of Formulas I-IV ([0043] lines 5-7; page 10-11: Formula I-IV), wherein the lipophilic borate salt is potassium or sodium tetrakis[3,5-bis(trifluoromethyl)phenyl] borate ([0044], page 12, the first Formula).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Junichi by incorporating an ionophore, a lipophilic borate salt, a polymer matrix as taught by Zhang because the ionophore, the lipophilic borate salt, and the polymer matrix are suitable for a magnesium ion (Mg2+) selective electrode ([0005] lines 1-3) and the level of borate modulates the selectivity coefficient of Mg2+ over interfering cations ([0005] lines 3-4). The suggestion for doing so would have been that the claimed components are suitable materials for the magnesium sensing membrane and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junichi in view of Gray (U.S. 3,853,731).
Regarding claim 10, Junichi discloses all limitations of claim 9 as applied to claim 9.  Junichi does not explicitly disclose the internal reference electrode comprises a silver wire with a silver chloride layer disposed thereon.
However, Gray teaches electrodes for determining the activity of ions in solutions (Col. 1, lines 6-7), which consists an ion selective glass membrane affixed to a glass electrode body containing an internal reference half cell such as a silver-silver chloride half cell (Col. 1, lines 14-16).  The internal reference electrode is a silver wire coated with silver chloride (Col. 1, lines 18-20).  Thus, Gray teaches the internal reference electrode comprises a silver wire with a silver chloride layer disposed thereon (Col. 1, lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Junichi by substituting the internal reference electrode of silver with the one comprising a silver wire with a silver chloride layer disposed thereon as taught by Gray.  The suggestion for doing so would have been that a silver wire with a silver chloride layer disposed thereon has the suitable material, Ag/AgCl, for being the internal reference electrode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Furthermore, a simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)B).
Response to Arguments
Applicant’s arguments with respect to claims 3-11 have been considered but are unpersuasive in light of new grounds for rejection.  
Regarding claim 3, Applicant argues Masuda does not explicitly or implicitly disclose or suggest “wherein the metal salt is selected from the group comprising MgCl2, NaCl, KCl, KNO3, and NaClO4” (page 9, last para.). Examiner agrees. However, the prior art, Junichi, is now relied on to teach the ion electrode (Fig. on the front page; page 4, para. 4, line 1: the ion electrode) including an internal electrolyte layer (Fig. on the front page; page 4, para. 9, line 2: an ion bridge layer 1b; page 2, para. 4, lines 3-4: the ion bridge layer is a salt in the electrically conductive resin composition) that comprises a carbon paste (page 2, para. 6, lines 1-3: the electrically conductive resin composition is a mixture of a powdery conductive such as metal or carbon in an adhesive resin; e.g., a paste-like material) having a metal salt dispersed therein (page 3, para. 2, lines 1-2: the salt mixed in the electrically conductive resin is preferably a halide or a metal halide), wherein the metal salt is NaCl (page 3, para. 2, line 4: NaCl).
Regarding claims 5-8, Applicant argues the internal electrolyte solution in the Philips Body electrodes of Zhang is not the same as the claimed internal electrolyte layer (page 11, para. 2, lines 10-11), and thus there is no motivation or reasonable expectation of success in adding MgCl2 to the carbon paste (page 11, para. 2, lines 17-19).  This argument is unpersuasive because Junichi teaches the salt mixed in the electrically conductive resin is preferable a halide of a conductive ion of a solid electrolytic textured film, for example, when the conductive ion of the solid electrolytic textured membrane is Na ion, NaF, NaCl, NaBr, and NaI can be preferably used (Junichi, page 3, para. 2, lines 1-5). Thus, when the conductive ion of the solid electrolytic textured membrane (corresponding to the electrolyte solution of Zhang) is Mg ion, MgCl2 would be preferably used, in order to obtain a stable potential (Junichi, page 3, para. 3, lines 1-3).  Junichi explicitly teaches the solid solution refers to a molten product (page 3, para. 3, last line), which has a metal halide dispersed in the electrically conductive resin, and thus corresponds to the aqueous solution of Zhang, which provides the motivation and reasonable expectation of success in adding MgCl2. 
Applicant argues Gray does not teach or remedy the deficiencies and defects in the primary reference (page 12, para. 4). This argument is unpersuasive because Junichi is the primary reference and there is no deficiencies to be remedied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                           

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795